Exhibit 10.12


AMENDMENT TO EMPLOYMENT AGREEMENT

Amendment as of the 27th day of June, 2005 to the Restated Employment Agreement
made as of September 3, 2004 (“Employment Agreement”) between UNITED RETAIL
GROUP, INC., a Delaware corporation, with principal offices at 365 West Passaic
Street, Rochelle Park, New Jersey 07662-6563 (the “Company”), and KENNETH P.
CARROLL, residing at 140 Prospect Avenue, 11J, Hackensack, New Jersey 07601 (the
“Executive”).

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to clarify that a change in control event shall occur if the current directors
cease to constitute a majority of the board of directors; and

WHEREAS, this amendment is an added inducement for the Executive to continue in
the employ of the Company; and

WHEREAS, this Amendment to Employment Agreement has been recommended by the
Compensation Committee consisting of members of the Board of Directors who are
not employees of the Company and has thereafter been approved by the Board of
Directors of the Company;

NOW, THEREFORE, in consideration of the premises, the parties hereto, intending
to be legally bound, hereby agree that Section 1(g) of the Employment Agreement
is hereby amended by changing clause (ii) of the definition of Change of Control
as follows:

      "(ii)   individuals who constitute the Board of Directors of the Company
on June 27, 2005 (the "Incumbent Directors") cease for any reason to constitute
at least a majority of the Board, provided that any individual becoming a
Director subsequent to June 27, 2005 whose election, or nomination for election
by the Company's stockholders, was approved by a vote of at least a majority of
the Directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of the Company or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;"

All other provisions of the Employment Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties hereby have duly executed this Amendment to
Employment Agreement, in duplicate originals, as of the date first set forth
above, in the case of the Company by an officer thereunto duly authorized.

      UNITED RETAIL GROUP, INC.
/S/ BY: RAPHAEL BENAROYA
Name: Raphael Benaroya
Title: Chief Executive Officer       /S/ KENNETH P. CARROLL
Kenneth P. Carroll